
	

113 HR 4646 IH: Regulatory Improvement Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4646
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2014
			Mr. Murphy of Florida (for himself, Mr. Mulvaney, Mr. Schrader, Mr. Barr, Mr. Ruiz, Mr. Coffman, Mr. Barrow of Georgia, Mr. Fitzpatrick, Mr. Delaney, Mr. Joyce, Mr. Kilmer, Mrs. Black, Mr. Matheson, Mr. Lance, Mr. Kind, Mr. Meadows, Mr. Costa, Mr. Rodney Davis of Illinois, Mr. Enyart, and Mr. Ribble) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish an independent advisory committee to review certain regulations, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Regulatory Improvement Act of 2014.
		2.DefinitionsIn this Act—
			(1)the term Commission means the Regulatory Improvement Commission established under section 3;
			(2)the term commission bill means a bill consisting of the proposed legislative language of the Commission recommended under
			 section 4(f)(2)(C) and introduced under section 4(g)(1); and
			(3)the term covered regulation means a regulation that—
				(A)has been finalized not later than 10 years before the date on which the Commission is established;
			 and
				(B)has not been amended after being finalized.
				3.Establishment of commission
			(a)EstablishmentThere is established in the legislative branch a commission to be known as the Regulatory Improvement Commission.
			(b)Membership
				(1)CompositionThe Commission shall be composed of 9 members, of whom—
					(A)1 member shall be appointed by the President, and shall serve as the Chairperson of the Commission;
					(B)2 members shall be appointed by the majority leader of the Senate;
					(C)2 members shall be appointed by the minority leader of the Senate;
					(D)2 members shall be appointed by the Speaker of the House of Representatives; and
					(E)2 members shall be appointed by the minority leader of the House of Representatives.
					(2)DateThe appointment of the members of the Commission shall be made not later than 45 days after the
			 date of enactment of this Act.
				(3)QualificationsMembers appointed to the Commission shall be prominent citizens of the United States with national
			 recognition and a significant depth of experience and responsibilities in
			 matters relating to government service, regulatory policy, economics,
			 Federal agency management, public administration, and law.
				(4)LimitationNot more than 5 members appointed to the Commission may be from the same political party.
				(5)ProhibitionThe members of the Commission may not be employees of the Federal Government.
				(c)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
			(d)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed,
			 the Commission shall hold its first meeting.
			(e)MeetingsThe Commission shall meet at the call of the Chairman.
			(f)Open to the publicEach meeting of the Commission shall be open to the public, unless a member objects.
			(g)QuorumFive members of the Commission shall constitute a quorum, but a lesser number of members may hold
			 hearings.
			(h)Nonapplicability of the federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.
			4.Duties of the Commission
			(a)PurposeThe purpose of the Commission is to evaluate and provide recommendations for modification,
			 consolidation, or repeal of covered regulations with the aim of reducing
			 compliance costs, encouraging growth and innovation, and improving
			 competitiveness, all while protecting public health and safety, by—
				(1)soliciting and reviewing comments from the public;
				(2)developing a sector or area-specific body of covered regulations to research and review; and
				(3)developing a package of covered regulations to modify, consolidate, or repeal to be submitted to
			 Congress for an up-or-down vote.
				(b)Public comments
				(1)In generalNot later than 30 days after the date of the initial meeting of the Commission, the Commission
			 shall initiate a process to solicit and collect written recommendations
			 from the general public, interested parties, Federal agencies, and other
			 relevant entities regarding which covered regulations should be examined.
				(2)Submission of public commentsThe Commission shall ensure that the process initiated under paragraph (1) allows for
			 recommendations to be submitted to the Commission through the Web site of
			 the Commission or by mail.
				(3)Length of public comment periodThe period for the submission of recommendations under this subsection shall end 60 days after the
			 date on which the process is initiated under paragraph (1).
				(4)Publication in the federal registerAt the end of the period for the submission of recommendations under this subsection, all submitted
			 recommendations shall be published in the Federal Register.
				(c)Commission review of public commentsNot later than 30 days after the date on which the period for the submission of recommendations
			 ends under subsection (b), the Commission shall convene to review
			 submitted recommendations and to identify a single sector or area of
			 covered regulations to modify, consolidate, or eliminate.
			(d)Examination of regulations
				(1)In generalNot later than 45 days after the date on which the Commission convenes under paragraph (1), the
			 Commission shall decide which sector area of covered regulations to
			 examine.
				(2)Process for examinationIn examining covered regulations under this section, the Commission shall determine the
			 effectiveness of individual covered regulations, by using multiple
			 resources, including quantitative metrics, testimony from industry and
			 agency experts, and research from the staff of the Commission.
				(3)DeadlineNot later than 180 days after the date on which the Commission determines which sector or area of
			 covered regulations to examine under paragraph (1), the Commission shall
			 complete a substantial examination of such covered regulations.
				(e)Initial report
				(1)In generalNot later than 180 days after the date on which the Commission determines which sector or area of
			 covered regulations to examine under subsection (d)(1), the Commission
			 shall publish, and make available to the public for comment, a report,
			 which shall include—
					(A)the findings and conclusions of the Commission for the improvement of covered regulations examined
			 by the Commission; and
					(B)a list of recommendations for changes to the covered regulations examined by the Commission, which
			 may include recommendations for modification, consolidation, or repeal of
			 such covered regulations.
					(2)RequirementThe report submitted under paragraph (1) shall be approved by not fewer than 5 members of the
			 Commission.
				(3)Availability of reportThe Commission shall make the report required under paragraph (1) available through the Web site of
			 the Commission and in printed form.
				(4)Public comment periodDuring the 45-day period beginning on the date on which the report required under paragraph (1) is
			 published, the Commission shall—
					(A)solicit comments from the public on such report, using the same process established under
			 subsection (b); and
					(B)publish any comments received under subparagraph (A) in the Federal Register.
					(f)Report to congress
				(1)In generalNot later than 45 days after the date on which the 45-day period described in subsection (e)(4)
			 ends, the Commission shall—
					(A)review any comments received under subsection (e)(4);
					(B)incorporate any relevant comments received under subsection (e)(4) into the report required under
			 subsection (e)(1); and
					(C)submit the revised report to Congress.
					(2)ContentsThe revised report required to be submitted to Congress under paragraph (1) shall include—
					(A)the findings and conclusions of the Commission for the improvement of covered regulations examined
			 by the Commission;
					(B)a list of recommendations for changes to the covered regulations examined by the Commission, which
			 may include recommendations for modification, consolidation, or repeal of
			 such covered regulations; and
					(C)recommended legislative language to implement the recommendations in subparagraph (B).
					(g)Congressional consideration of commission report
				(1)IntroductionIf approved by 5 members of the Commission, as required under subsection (e)(2), the commission
			 bill shall be introduced in the Senate (by request) on the next day on
			 which the Senate is in session by the majority leader of the Senate or by
			 a Member of the Senate designated by the majority leader of the Senate and
			 shall be introduced in the House of Representatives (by request) on the
			 next legislative day by the majority leader of the House or by a Member of
			 the House designated by the majority leader of the House.
				(2)Consideration in the house of representatives
					(A)Referral and reportingAny committee of the House of Representatives to which the commission bill is referred shall report
			 it to the House without amendment not later than 30 days after the date on
			 which the commission bill is introduced under paragraph (1). If a
			 committee fails to report the commission bill within that period, it shall
			 be in order to move that the House discharge the committee from further
			 consideration of the commission bill. Such a motion shall not be in order
			 after the last committee authorized to consider the commission bill
			 reports it to the House or after the House has disposed of a motion to
			 discharge the commission bill. The previous question shall be considered
			 as ordered on the motion to its adoption without intervening motion except
			 3 hours of debate equally divided and controlled by the proponent and an
			 opponent. If such a motion is adopted, the House shall proceed immediately
			 to consider the commission bill in accordance with subparagraphs (B) and
			 (C). A motion to reconsider the vote by which the motion is disposed of
			 shall not be in order.
					(B)Proceeding to considerationAfter the last committee authorized to consider the commission bill reports it to the House or has
			 been discharged (other than by motion) from its consideration, it shall be
			 in order to move to proceed to consider the commission bill in the House.
			 Such a motion shall not be in order after the House has disposed of a
			 motion to proceed with respect to the commission bill. The previous
			 question shall be considered as ordered on the motion to its adoption
			 without intervening motion. A motion to reconsider the vote by which the
			 motion is disposed of shall not be in order.
					(C)ConsiderationThe commission bill shall be considered as read. All points of order against the commission bill
			 and against its consideration are waived. The previous question shall be
			 considered as ordered on the commission bill to its passage without
			 intervening motion except 10 hours of debate equally divided and
			 controlled by the proponent and an opponent and one motion to limit debate
			 on the commission bill. A motion to reconsider the vote on passage of the
			 commission bill shall not be in order.
					(D)Vote on passageThe vote on passage of the commission bill shall occur not later than 60 days after the date on
			 which the commission bill is discharged from the last committee authorized
			 to consider the commission bill.
					(3)Consideration in the senate
					(A)Committee considerationA commission bill introduced in the Senate under paragraph (1) shall be jointly referred to the
			 committee or committees of jurisdiction, which committees shall report the
			 bill without any revision and with a favorable recommendation, an
			 unfavorable recommendation, or without recommendation, not later than 30
			 days after the date on which the commission bill is introduced. If any
			 committee fails to report the bill within that period, that committee
			 shall be automatically discharged from consideration of the bill, and the
			 bill shall be placed on the appropriate calendar.
					(B)Motion to proceedNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 2
			 days of session after the date on which a commission bill is reported or
			 discharged from all committees to which it was referred, for the majority
			 leader of the Senate or the majority leader’s designee to move to proceed
			 to the consideration of the commission bill. It shall also be in order for
			 any Member of the Senate to move to proceed to the consideration of the
			 commission bill at any time after the conclusion of such 2-day period. A
			 motion to proceed is in order even though a previous motion to the same
			 effect has been disagreed to. All points of order against the motion to
			 proceed to the commission bill are waived. The motion to proceed is not
			 debatable. The motion is not subject to a motion to postpone. A motion to
			 reconsider the vote by which the motion is agreed to or disagreed to shall
			 not be in order. If a motion to proceed to the consideration of the
			 commission bill is agreed to, the commission bill shall remain the
			 unfinished business until disposed of.
					(C)ConsiderationAll points of order against the commission bill and against consideration of the commission bill
			 are waived. Consideration of the commission bill and of all debatable
			 motions and appeals in connection therewith shall not exceed a total of 10
			 hours which shall be divided equally between the majority and minority
			 leaders or their designees. A motion further to limit debate on the
			 commission bill is in order, shall require an affirmative vote of a
			 majority of the Members duly chosen and sworn, and is not debatable. Any
			 debatable motion or appeal is debatable for not to exceed 1 hour, to be
			 divided equally between those favoring and those opposing the motion or
			 appeal. All time used for consideration of the commission bill, including
			 time used for quorum calls and voting, shall be counted against the total
			 10 hours of consideration.
					(D)No amendmentsAn amendment to the commission bill, or a motion to postpone, or a motion to proceed to the
			 consideration of other business, or a motion to recommit the commission
			 bill, is not in order.
					(E)Vote on passageIf the Senate has voted to proceed to the commission bill, the vote on passage of the commission
			 bill shall occur immediately following the conclusion of the debate on a
			 commission bill, and a single quorum call at the conclusion of the debate
			 if requested. The vote on passage of the commission bill shall occur not
			 later than 30 days after the date on which the commission bill is
			 discharged from all committees to which the commission bill was referred.
					(F)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as
			 the case may be, to the procedure relating to a commission bill shall be
			 decided without debate.
					(4)AmendmentThe commission bill shall not be subject to amendment in either the House of Representatives or the
			 Senate.
				(5)Consideration by the other house
					(A)In generalIf, before passing the commission bill, one House receives from the other a commission bill—
						(i)the commission bill of the other House shall not be referred to a committee; and
						(ii)the procedure in the receiving House shall be the same as if no commission bill had been received
			 from the other House until the vote on passage, when the commission bill
			 received from the other House shall supplant the commission bill of the
			 receiving House.
						(B)Revenue measureThis subsection shall not apply to the House of Representatives if the commission bill received
			 from the Senate is a revenue measure.
					(6)Rules to coordinate action with other house
					(A)Treatment of commission bill of other houseIf the Senate fails to introduce or consider a commission bill under this section, the commission
			 bill of the House shall be entitled to expedited floor procedures under
			 this section.
					(B)Treatment of companion measures in the senateIf following passage of the commission bill in the Senate, the Senate then receives the commission
			 bill from the House of Representatives, the House-passed commission bill
			 shall not be debatable. The vote on passage of the commission bill in the
			 Senate shall be considered to be the vote on passage of the commission
			 bill received from the House of Representatives.
					(C)VetoesIf the President vetoes the commission bill, debate on a veto message in the Senate under this
			 section shall be 1 hour equally divided between the majority and minority
			 leaders or their designees.
					(h)Notice to regulatory agencies
				(1)Enactment of commission billIf the commission bill is enacted into law, the President shall—
					(A)not later than 7 days after the date on which the commission bill is enacted into law—
						(i)provide notice to the affected regulatory agencies; and
						(ii)publish notice of enactment in the Federal register and online; and
						(B)require affected regulatory agencies to implement the commission bill within 180 days after the
			 date on which the commission bill is enacted into law.
					(2)Failure to enact commission billIf the commission bill is not enacted into law, the President shall provide notice of such failure
			 to enact the commission bill in the Federal Register.
				(i)Adjournment of congressIf the commission bill is introduced less than 60 session days or 60 legislative days before the
			 date on which Congress adjourns sine die—
				(1)the commission bill shall be introduced in both Houses on the date on which the succeeding Congress
			 first convenes its next session; and
				(2)subsection (g) shall apply to the commission bill during the succeeding Congress.
				5.Powers of the commission
			(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this Act.
			(b)Information from federal agencies
				(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality
			 of the Government, information, suggestions, estimates, and statistics for
			 the purpose of this Act. Each department, bureau, agency, board,
			 commission, office, independent establishment, or instrumentality shall,
			 to the extent authorized by law, furnish such information, suggestions,
			 estimates, and statistics directly to the Commission, upon request made by
			 the chairman, the chairman of any subcommittee created by the Commission,
			 or any member designated by a majority of the Commission.
				(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission
			 and its staff consistent with all applicable statutes, regulations, and
			 Executive orders.
				(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the Federal Government.
			(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.
			(e)Space for use of commissionNot later than 60 days after the date of the enactment of this Act, the Administrator of General
			 Services will support on a reimbursable basis the operations of the
			 Commission, including the identification of suitable space to house the
			 Commission. If the Administrator is not able to make such suitable space
			 available within the 60-day period, the Commission shall lease space to
			 the extent that funds are available.
			6.Commission personnel matters
			(a)Compensation of membersEach member of the Commission shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which such member is engaged in the performance of the
			 duties of the Commission.
			(b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
			(c)Staff
				(1)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
				(2)CompensationThe Chairman of the Commission may fix the compensation of the executive director and other
			 personnel without regard to chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.
				(d)Procurement of temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
			(e)Contracting authorityThe Commission may acquire administrative supplies and equipment for Commission use to the extent
			 funds are available.
			(f)Administrative supportUpon the request of the Commission, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			7.Termination of the commissionThe Commission shall terminate 90 days after the date on which the Commission submits its report
			 under section 4.
		8.Authorization of appropriations
			(a)In generalThere are authorized to be appropriated such sums as may be necessary to the Commission to carry
			 out this Act.
			(b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available,
			 without fiscal year limitation, until expended.
			
